In re Education State Dept, of; Louisiana State Univ. & Agr./Mec; Jacob, Said M.D.; Louisiana State of; — Defendant(s); *1020applying for writ of certiorari and/or review, supervisory, remedial, prohibition and mandamus; Parish of Orleans, Civil District Court, Div. “K”, No. 90-16398; to the Court of Appeal, Fourth Circuit, No. 91CW-2668.
Granted. Case remanded to trial court for an in camera inspection of the requested documents and to delete those documents with peer review committee comments. See La.R.S. 13:3715.3. Otherwise denied.